


EXHIBIT 10.6

EMPLOYMENT AGREEMENT

        This Employment Agreement ("Agreement") is entered into as of June 1,
2002 by and between MGM MIRAGE Development, Inc. ("Employer"), and Kenneth
Rosevear ("Employee").

1.Employment.    Employer hereby employs Employee, and Employee hereby accepts
employment by the Employer, as Employer's President and Chief Operating Officer
to perform such executive, managerial or administrative duties as Employer may
specify from time to time, during the Specified Term. In construing the
provisions of this Agreement, Employer shall include all of Employer's
subsidiary, parent and affiliated corporations and entities.

2.Term.    This Agreement shall commence on June 1, 2002 and continue until it
terminates on August 6, 2006 ("Specified Term").

3.Compensation.    Employee shall receive a minimum annual salary of $675,000
effective June 1, 2002. Employee shall also be eligible to receive fringe
benefits commensurate with Employer's other employees in comparable executive
positions, and reimbursement for all reasonable business and travel expenses
incurred by Employee in performing the duties hereunder, payable in accordance
with Employer's customary practices. Employee's performance may be reviewed
periodically. Employee is eligible for consideration for a discretionary raise,
annual bonus (of up to 100% of annual salary) and/or promotion, in the sole and
absolute discretion of Employer. In addition to the foregoing, to the extent
Employee is responsible for securing for Employer a significant development
opportunity, Employer shall consider Employee for an additional bonus in
Employer's sole and absolute discretion, as a result of Employee's procurement
of such opportunity.

4.Extent of Services.    Subject to Paragraph 22(a) of this Agreement, the
Employee agrees that the duties and services to be performed by Employee shall
be performed exclusively for Employer. Employee further agrees to perform such
duties in an efficient, trustworthy and businesslike manner. The Employee agrees
not to render to others any service of any kind whether or not for compensation,
or to engage in any other business activity whether or not for compensation,
that is similar to or conflicts with the performance of Employee's duties under
this Agreement, without the approval of the Executive Committee of the Board of
Directors of MGM MIRAGE.

5.Policies and Procedures.    In addition to the terms herein, Employee agrees
to be bound by Employer's policies and procedures as they may be amended by
Employer from time to time. In the event the terms in this Agreement conflict
with Employer's policies and procedures, the terms herein shall take precedence.
Employer recognizes that it has a responsibility to see that its employees
understand the adverse effects that problem gambling and underage gambling can
have on individuals and the gaming industry as a whole. Employee acknowledges
having read Employer's policies, procedures and manuals and agrees to abide by
the same, including but not limited to Employer's policy of prohibiting underage
gaming and supporting programs to treat compulsive gambling.

6.Licensing Requirements.    Employee acknowledges that Employer is engaged in a
business that is or may be subject to and exists because of privileged licenses
issued by governmental authorities in Nevada, Australia, New Jersey, Michigan,
Mississippi and other jurisdictions in which Employer is engaged or has applied
or during the Specified Term may apply to engage in the gaming business. If
requested to do so by Employer, Employee shall apply for and obtain any license,
qualification, clearance or the like which shall be requested or required of
Employee by any regulatory authority having jurisdiction over Employer.

1

--------------------------------------------------------------------------------

7.Failure to Satisfy Licensing Requirement.    If Employee fails to satisfy any
licensing requirement referred to in Paragraph 6 above, or if Employer is
directed to cease business with Employee by any governmental authority referred
to in Paragraph 6 above, or if Employer shall determine, in Employer's sole and
exclusive judgment, that Employee was, is or might be involved in, or is about
to be involved in, any activity, relationship(s) or circumstance which could or
does jeopardize Employer's business, reputation or such licenses, or if any such
license is threatened to be, or is, denied, curtailed, suspended or revoked,
this Agreement may be terminated by Employer and the parties' obligations and
responsibilities shall be determined by the provisions of Paragraph 10(a).

8.Restrictive Covenants

a.Competition.    Employee acknowledges that, in the course of Employee's
responsibilities hereunder, Employee will form relationships and become
acquainted with certain confidential and proprietary information as further
defined in Paragraph 8 (b). Employee further acknowledges that such
relationships and information are valuable to the Employer and that the
restrictions on future employment, if any, are reasonably necessary in order for
Employer to remain competitive in the gaming industry. In consideration for the
Compensation hereunder, and in recognition of Employer's heightened need for
protection from abuse of relationships formed or information garnered before and
during the Specified Term of the Employee's employment hereunder, Employee
covenants and agrees that, except as set forth in subparagraphs 10(b)(ii)[b],
10(e)(v)[ii] and Paragraph 10(c), in the event Employee is not employed by
Employer for the entire Specified Term, then for the twelve (12) month period
immediately following separation from active employment, or for such shorter
period remaining in the Specified Term should Employee separate from active
employment with less than twelve (12) months remaining in the Specified Term
(the "Restrictive Period"), Employee shall not directly or indirectly be
employed by, provide consultation or other services to, engage in, participate
in or otherwise be connected in any way with any firm, person, corporation or
other entity which is either directly, indirectly or through an affiliated
company, engaged in gaming or proposes to engage in gaming in the State of
Nevada, or in or within a 150 mile radius of any other jurisdiction in which
Employer during the Restrictive Period is engaged in gaming or proposes to
engage in gaming ("Competitor"). The covenants under this Paragraph include but
are not limited to Employee's covenant not to:

i.Make known to any third party the names and addresses of any of the customers
of the Employer, or any other information pertaining to those customers.

ii.Call on, solicit and/or take away, or attempt to call on, solicit and/or take
away, any of the customers of the Employer, either for Employee's own account or
for any third party.

iii.Call on, solicit and/or take away, any potential or prospective customer of
the Employer, on whom the Employee called or with whom Employee became
acquainted during employment (either before or during the Specified Term) by the
Employer, either for Employee's own account or for any third party.

iv.Approach or solicit any employee of the Employer with a view towards enticing
such employee to leave the employ of the Employer to work for the Employee or
for any third party, or hire any employee of the Employer, without the prior
written consent of the Employer, such consent to be within Employer's sole
discretion.



b.Confidentiality.    Employee further covenants and agrees that Employee shall
not at any time during the Specified Term or thereafter, without Employer's
prior written consent, disclose to any other person or business entities any
trade secret (as that term is defined on Exhibit A attached hereto) proprietary
or other confidential information concerning Employer, including without
limitation, Employer's customers and its casino, hotel and marketing practices,

2

--------------------------------------------------------------------------------

procedures, management policies or any other information regarding the Employer
which is not already and generally known to the public. Employee further
covenants and agrees that Employee shall not at any time during the Specified
Term, or thereafter, without the Employer's prior written consent, utilize any
such trade secrets, proprietary or confidential information in any way,
including communications with or contact with any such customer other than in
connection with employment hereunder. Not by way of limitation but by way of
illustration, Employee agrees that such trade secrets, proprietary or
confidential information specifically include but are not limited to those
documents and reports set forth on Exhibit B.

c.Employer's Property.    Employee hereby confirms that such trade secrets,
proprietary or confidential information and all information concerning customers
who utilize the goods, services or facilities of any hotel and/or casino owned,
operated or managed by Employer constitute Employer's exclusive property
(regardless of whether Employee possessed or claims to have possessed such
information prior to the date hereof). Employee agrees that upon termination of
active employment, Employee shall promptly return to the Employer all notes,
notebooks, memoranda, computer disks, and any other similar repositories of
information (regardless of whether Employee possessed such information prior to
the date hereof) containing or relating in any way to the trade or business
secrets or proprietary and confidential information of the Employer, including
but not limited to the documents referred to in Paragraph 8(b). Such
repositories of information also include but are not limited to any so-called
personal files or other personal data compilations in any form, which in any
manner contain any trade secrets or proprietary or confidential information of
the Employer.

d.Notice to Employer.    Employee agrees to notify Employer immediately of any
employers for whom Employee works during the Specified Term or within the
Restrictive Period. Employee further agrees to promptly notify Employer, during
Employee's employment with Employer, of any contacts made by any gaming licensee
which concern or relate to an offer of future employment (or consulting
services) to Employee.



9.Representations.    Employee hereby represents, warrants and agrees with
Employer that:

a.The covenants and agreements contained in Paragraphs 4 and 8 above are
reasonable in their geographic scope, duration and content; the Employer's
agreement to employ the Employee and a portion of the compensation and
consideration to be paid to Employee under Paragraphs 3 hereof, is in partial
consideration for such covenants; the Employee shall not raise any issue of the
reasonableness of the geographic scope, duration or content of such covenants in
any proceeding to enforce such covenants; and such covenants shall survive the
termination of this Agreement, in accordance with its terms;

b.The enforcement of any remedy under this Agreement will not prevent Employee
from earning a livelihood, because Employee's past work history and abilities
are such that Employee can reasonably expect to find work in other areas and
lines of business;

c.The covenants and undertakings stated in Paragraphs 4, 6, 7 and 8 above are
essential for the Employer's reasonable protection; and

d.Employer has reasonably relied on these representations, warranties and
agreements by Employee.

e.Employee has the full right to enter into this Agreement and by entering into
and performance of this Agreement will not violate or conflict with any
arrangements or agreements Employee may have with any other entity.

Additionally, the Employee agrees that in the event of Employee's breach of any
covenants set forth in Paragraphs 4 and 8 above, the Employer may seek to
enforce such covenants through any

3

--------------------------------------------------------------------------------

equitable remedy, including specific performance or injunction, without waiving
any claim for damages. In any such event, the Employee waives any claim that the
Employer has an adequate remedy at law.

10.Termination.

a.This Agreement may be terminated by Employer at any time during the Specified
Term hereof for good cause. Upon any such termination, Employer shall have no
further liability or obligations whatsoever to Employee hereunder except as
provided under 10(a)(i)[a] and 10(a)(i)[b]and except that Employee shall be
entitled to receive so much of the stock from the Executive Stock Option Plan as
had been vested but unexercised as of the date of termination upon compliance by
the Employee with all the terms and conditions required to exercise such
options. Good cause shall be defined as:

i.Employee's death or disability, which is hereby defined to include incapacity
for medical reasons certified to by a licensed physician selected by Employer
("Employer's Physician") which precludes the Employee from performing the
essential functions of Employee's duties hereunder for a substantially
consecutive period of six (6) months or more. (In the event Employee disagrees
with the conclusions of Employer's Physician, Employee (or Employee's
representative) shall designate a physician ("Employee's Physician"), and
Employer's Physician and Employee's Physician shall jointly select a third
physician, who shall make the determination);

[a]In the event of Employee's death during the term of this Agreement,
Employee's beneficiary (as designated by Employee on the Employer's benefit
records) shall be entitled to receive Employee's salary for a three (3) month
period following Employee's death, such amount to be paid at regular payroll
intervals.

[b]In the event that this Agreement is terminated by Employer due to Employee's
disability, as provided under subparagraph 10(a)(i), Employer shall pay to
Employee an amount equal to Employee's salary for an additional period of three
(3) months such amount to be paid at regular payroll intervals, net of payments
received by Employee from any Short Term Disability Policy which is either
self-insured by Employer or the premiums of which were paid by Employer.



ii.Employee's failure to abide by Employer's policies and procedures,
misconduct, insubordination, inattention to Employer's business, failure to
perform the duties required of Employee up to the standards established by the
Employer's Senior Management, or other material breach of this Agreement; or

iii.Employee's failure or inability to satisfy the requirements stated in
Paragraph 6 above.



b.Except as set forth in subparagraph 10(e)(iv), this Agreement may be
terminated by Employer at any time during the Specified Term hereof, for any or
no cause deemed sufficient by Employer upon written notice to Employee. Upon
such termination, as its sole liability to Employee, Employer shall:

i.Treat Employee as an inactive employee and pay Employee's salary for the
period remaining in the Specified Term, and maintain Employee as a participant
in all health and insurance programs in which Employee and Employee's
dependents, if applicable, are then participating (as such programs may be
changed by Employer from time to time for its employees in comparable positions
and subject to satisfying the eligibility requirements of such programs to the
extent imposed by third party providers) through the first to occur of (x) the
end of the Specified Term or (y) the date on which Employee becomes eligible to
receive health and/or insurance benefits, as applicable from a new employer.

4

--------------------------------------------------------------------------------

However, Employee shall not be eligible for flex or vacation time, discretionary
bonus and new stock option grants, but shall continue to vest previously granted
stock options, if any, for a period of up to twelve (12) months from the date
Employee is placed in an inactive Employee status if Employee remains in
inactive status for such periods; and

ii.Provide for Employee to receive so much stock from the Executive Stock Option
Plan as had been vested but unexercised as of the date of termination of
Employee's inactive Employee status upon compliance by the Employee with all the
terms and conditions required to exercise such options.

Employee shall continue to be bound by the restrictions in Paragraph 8 above, as
modified by subparagraph 10(f).

Notwithstanding anything herein to the contrary:

[a]While Employee is in an inactive status Employee may be employed by or
provide consultation services to a non-Competitor of Employer, provided that
Employer shall be entitled to offset the salary being paid by Employer during
the Specified Term by the compensation and/or consultant's fee being paid to
Employee by the non-Competitor of Employer, and provided further, that Employer
shall not be required to continue to provide benefits from and after the time
that Employee is entitled to receive benefits from the non-Competitor of
Employer; and

[b]At any time after the end of the Restrictive Period, if the Employee is in an
inactive status, Employee may notify Employer in writing that Employee desires
to terminate Employee's inactive status and immediately thereafter Employer
shall have no further liability or obligations to Employee hereunder, except
that Employee shall be entitled to receive so much stock from the Executive
Stock Option Plan as is vested but unexercised as of the date of termination of
Employee's inactive status upon compliance by the Employee with all the terms
and conditions required to exercise such options.

For clarification, upon a Change of Control (as described in Paragraph 10(e),
below), Employer may no longer terminate this Agreement pursuant to this
Paragraph 10(b).

c.Employee may terminate this Agreement for good cause. For purposes of this
Paragraph 10(c), good cause shall mean:


ithe failure of Employer to pay Employee any compensation when due, save and
except a "Disputed Claim" to compensation; or

ii.material reduction in the scope of duties or responsibilities of Employee or
any reduction in Employee's salary save and except a "Disputed Claim".

For any termination under this Paragraph 10(c), Employee shall give Employer
thirty (30) days advance written notice specifying the facts and circumstances
of Employer's breach. During such thirty (30) day period, Employer may either
cure the breach or declare that a dispute exists with the breach claimed, in
either of which case this Agreement continues in full force until the dispute is
resolved in accordance with Paragraph 11. As a result of any termination under
this Paragraph 10(c), Employee shall be entitled to receive so much of the stock
from the Executive Stock Option Plan as had been vested but unexercised as of
the date of termination, upon compliance by the Employee with all the terms and
conditions required to exercise such option. Employee shall have no further
claim against Employer arising out of such breach.

5

--------------------------------------------------------------------------------

d.In the event Employee terminates Employee's employment under the Agreement
without cause, Employer shall have no further liability or obligations
whatsoever to Employee hereunder, except that Employee shall be entitled to
receive so much of the stock from the Executive Stock Option Plan as had been
vested but unexercised as of the date of termination, upon compliance by the
Employee with all the terms and conditions required to exercise such option,
provided however, that Employer shall be entitled to all of its rights and
remedies by reason of such termination, including without limitation, its right
to enforce the undertakings contained in Paragraph 8 and its right to recover
damages.

e.As used herein the term "Change of Control" shall mean the first to occur of
any of the following events:

(1)Any "person" or "group" of persons (as such terms are used in §13 and
14(d)(2) of the Securities Exchange Act of 1934, as amended (the "Exchange
Act")), other than the Company's principal stockholder as reflected in the
Company's Proxy Statement dated March 29, 2002 (the "Principal Stockholder"),
the Principal Stockholder's sole shareholder, members of the immediate family,
as well as the heirs and legatees, of the Principal Stockholder's sole
shareholder and trusts or other entities for the benefit of such persons or
affiliates of such persons (as such term "affiliates" is defined in the rules
promulgated by the Securities and Exchange Commission) (the "Principal
Stockholder Group"), becomes the beneficial owner (as that term is used in
§13(d) of the Exchange Act), directly or indirectly, of fifty percent (50%) or
more of the Company's capital stock entitled to vote generally in the election
of directors. (For the avoidance of doubt, as of the date hereof, the Principal
Stockholder Group is the beneficial owner of fifty percent (50%) or more of the
Company's capital stock);

(2)At any time, individuals who, at the date of the adoption of the Plan,
constitute the Board, and any new director whose election by the Board or
nomination for election by the Company's stockholders was approved by a vote of
in excess of seventy five percent (75%) either (1) the directors then still in
office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved, or (2) the
members of the Company's Executive Committee then still in office who either
were members at the beginning of the period or whose election or nomination for
election to the Executive Committee was previously so approved by the directors
or the Executive Committee, cease for any reason to constitute at least a
majority of the Board;

(3)Any consolidation or merger of the Company, other than a consolidation or
merger of the Company in which the holders of the Stock immediately prior to the
consolidation or merger hold more than fifty percent (50%) of the Stock of the
surviving corporation immediately after the consolidation or merger;

(4)Any liquidation or dissolution of the Company; or

(5)The sale or transfer of all or substantially all of the assets of the Company
to parties that are not within a "controlled group of corporations" (as defined
in Code §1563) in which the Company is a member.

In the event there is a Change in Control of Employer, then upon the effective
date of the Change of Control ("Effective Date"):

i.All of Employee's unvested stock options shall become fully vested.

ii.If the Change of Control results from an exchange of outstanding common stock
as a result of which the Common Stock of Parent is no longer publicly held, then
upon the

6

--------------------------------------------------------------------------------

Effective Date of the Change of Control all options held by Employee to purchase
common stock of Parent shall be exercisable at the time or times they would
otherwise have been exercisable for the consideration (cash, stock or otherwise)
which the holders of Parent common stock received in such exchange. For example,
if immediately prior to the Effective Date, Employee has options to acquire
5,000 shares of Parent's common stock and the exchange of stock is one share of
common stock of Parent for two shares of common stock of the acquiring entity,
then Employee's options shall be converted into options to acquire, upon payment
of the exercise price, 10,000 shares of the acquiring entity's common stock.

iii.If the Change of Control results from a sale of Parent's outstanding common
stock for cash with the result that Parent's common stock is no longer publicly
held, then upon the Effective Date all options held by Employee to purchase
common stock of Parent shall be exercisable at the time or times they would
otherwise have been exercisable for cash equal to the difference between the
price per share of common stock paid by the acquiring entity for Parent's shares
of common stock ("Purchase Price") and the price per share at which the options
were granted ("Strike Price"). For example, if immediately prior to the
Effective Date, Employee has options to acquire 2,000 shares of Parent common
stock at a Strike Price of $35, and the Purchase Price was $40, then upon the
vesting of such options Employee would be entitled to receive $10,000 in full
satisfaction of such options (2,000 shares times $5 per share).

iv.Employer may terminate the Agreement only for good cause pursuant to
Paragraph 10(a) or pursuant to subparagraph 10(e)(v). Employee may terminate the
Agreement only for good cause pursuant to Paragraph 10(c).

v.Employer may terminate this Agreement for any or no cause upon written notice
to Employee. In the event of a termination hereunder, as its sole liability to
Employee, Employer shall:

[a]Treat Employee as an inactive employee, pay Employee's salary for the period
remaining in the Specified Term, and maintain Employee as a participant in all
health and insurance programs in which Employee and Employee's dependents, if
applicable, are then participating (as such programs may be changed by Employer
from time to time for its employees in comparable positions and subject to
satisfying the eligibility requirements of such programs to the extent imposed
by third party providers) through the first to occur of (x) the end of the
Specified Term or (y) the date on which Employee becomes eligible to receive
health and/or insurance benefits, as applicable, from a new employer. In
addition, Employer shall comply with the provisions of subparagraphs
10(e)(ii) and 10(e)(iii) for the remainder of the Specified Term. However,
Employee shall not be eligible for flex or vacation time, discretionary bonus
and new stock option grants.

Employee shall continue to be bound by the restrictions in Paragraph 8 above.

Notwithstanding anything herein to the contrary:

[i]While Employee is in an inactive status Employee may be employed by or
provide consultation services to a non-Competitor of Employer, provided that
Employer shall be entitled to offset the salary being paid by Employer during
the Specified Term by the compensation and/or consultant's fee being paid to
Employee by the non-Competitor of Employer, and provided further, that Employer
shall not be required to continue to provide benefits from and after

7

--------------------------------------------------------------------------------

the time that Employee is entitled to receive benefits from the non-Competitor
of Employer; and

[ii]At any time after the end of the Restrictive Period, if the Employee is in
an inactive status, Employee may be employed by or provide consultation services
to a Competitor of Employer, provided that Employer shall be entitled to offset
the salary being paid by Employer during the Specified Term by the compensation
and/or consultant's fee being paid to Employee by the Competitor of Employer,
and provided further, that Employer shall not be required to continue to provide
benefits from and after the time that Employee is entitled to receive benefits
from the Competitor of Employer, and provided further that the obligations and
restrictions on Employee which are set forth in Paragraphs 8(b) and (c) shall
still apply.




f.Notwithstanding anything contained in this Agreement to the contrary, the
undertakings contained in Paragraph 8 shall survive a termination of the
Agreement or of the Employee's employment, regardless of the reason for such
termination, except where termination occurs pursuant to subparagraph
10(b)(ii)[b] or Paragraph 10(c). In the event the Agreement is terminated
pursuant to subparagraph 10(b)(ii)[b] the restriction stated in Paragraph 8(a)
on Employee accepting employment elsewhere shall not apply; however, the
obligations and restrictions set forth in Paragraphs 8(b) and (c) shall still
apply. For a termination under Paragraph 10(c), the restriction stated in
Paragraph 8(a) on Employee accepting employment elsewhere shall not apply except
that the restrictions under subparagraphs 8(a)(i)—(iv) and Paragraphs 8(b)—(d)
shall still apply.

g.The parties acknowledge that the stock options granted to Employee prior to
the date of this Agreement ("Prior Options") contain provisions whereby unvested
options would become fully vested on a change of control, and accordingly the
provisions of this Agreement regarding a change of control are applicable to the
Prior Options. However, the other provisions of this Agreement regarding stock
options (e.g. pursuant to Paragraph 10(b)(i) and (ii)) would not apply to the
Prior Options, and the provisions originally governing such stock options shall
remain in full force and effect and shall not be altered by this Agreement.

8

--------------------------------------------------------------------------------





11.Disputed Claim/Arbitration    A "Disputed Claim" occurs when Employee
maintains pursuant to Paragraph 10(c) that Employer has breached its duty to
Employee and Employer has denied such breach. In such event, the Disputed Claim
shall be resolved by arbitration administered by the American Arbitration
Association under its National Rules for the Resolution of Employment Disputes.
Any arbitration under this paragraph shall take place in Las Vegas, Nevada.
Until the arbitration process is finally resolved in the Employee's favor and
Employer fails to satisfy such award within thirty (30) days of its entry, no
"for good cause" termination within the meaning of Paragraph 10(c) exists with
respect to Employer's breach of a Disputed Claim. Nothing herein shall preclude
or prohibit Employer or Employee from invoking the provisions of
Paragraph 10(b), or of Employer seeking or obtaining injunctive or other
equitable relief, provided that upon a Change of Control (as described in
Paragraph 10(e), above, Employer may no longer invoke the provisions of
Paragraph 10(b), but may invoke the provisions of subparagraph 10(e)(v).

12.Severability.    If any provision hereof is unenforceable, illegal, or
invalid for any reason whatsoever, such fact shall not affect the remaining
provisions hereof, except in the event a law or court decision, whether on
application for declaration, or preliminary injunction or upon final judgment,
declares one or more of the provisions of this Agreement that impose
restrictions on Employee unenforceable or invalid because of the geographic
scope or time duration of such restriction. In such event, Employer shall have
the option:


(A)To deem the invalidated restrictions retroactively modified to provide for
the maximum geographic scope and time duration which would make such provisions
enforceable and valid; or

(B)To terminate this Agreement pursuant to Paragraph 10(b).

Exercise of any of these options shall not affect Employer's right to seek
damages or such additional relief as may be allowed by law in respect to any
breach by Employee of the enforceable provisions of this Agreement.

13.Attorneys Fees.    In the event suit is brought to enforce, or to recover
damages suffered as a result of breach of this Agreement the prevailing party
shall be entitled to recover its reasonable attorneys fees and costs of suit.

14.No Waiver of Breach or Remedies.    No failure or delay on the part of
Employer or Employee in exercising any right, power or remedy hereunder shall
operate as a waiver thereof nor shall any single or partial exercise of any such
right, power or remedy preclude any other or further exercise thereof or the
exercise of any other right, power or remedy hereunder. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

15.Amendment or Modification.    No amendment, modification, termination or
waiver of any provision of this Agreement shall be effective unless the same
shall be in writing and signed by the Employer's President, and Employee, nor
consent to any departure by the Employee from any of the terms of this Agreement
shall be effective unless the same is signed by the Employer's President. Any
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given.

16.Governing Law.    The laws of the State of Nevada shall govern the validity,
construction and interpretation of this Agreement, and except for Disputed
Claims, the courts of the State of Nevada shall have exclusive jurisdiction over
any claim with respect to this Agreement.

17.Number and Gender.    Where the context of this Agreement requires the
singular shall mean the plural and vice versa and references to males shall
apply equally to females and vice versa.

18.Headings.    The headings in this Agreement have been included solely for
convenience of reference and shall not be considered in the interpretation or
construction of this Agreement.

9

--------------------------------------------------------------------------------

19.Assignment.    This Agreement is personal to Employee and may not be
assigned.

20.Successors and Assigns.    This Agreement shall be binding upon the
successors and assigns of Employer.

21.Additional Arrangements.    The following additional arrangements shall
constitute a part of this agreement:

a.Employee and Employer acknowledge that Rosevear & Associates, LLC ("RAC"),
which is owned by Employee and/or his affiliates, is a party to a Development
Assistance and Consulting Agreement dated October 26, 2001 (the "South Africa
Agreement") with Tsogo Investment Holding Company (Proprietary) Limited and
Southern Sun Gaming Investments (Proprietary) Limited (collectively, the "South
Africa Parties") which provides for RAC (acting through Employee) to provide
consulting services to the South Africa Parties for a four-year period with
respect to certain gaming and related operations located in South Africa. With
respect to the South Africa Agreement:

i.Employee may perform the South Africa Agreement for his own account and that
of RAC, provided that such performance (v) shall not interfere with Employee's
performance of services under this Agreement, which shall take priority over
Employee's performance of services under the South Africa Agreement, (w) shall
not involve in excess of four (4) trips to South Africa in any twelve (12) month
period each of which visits will not be longer than five (5) working days,
(x) shall not otherwise require more than ten (10) hours of services per week,
(y) shall be scheduled to coincide with Employee's vacation and other personal
time permitted under this Agreement or at other times, subject to the prior
approval of Employer, and (z) shall not involve or use any facilities or
property of Employer except with the prior approval of, and on reimbursement to,
Employer.

ii.Employer shall have no claim to any compensation and benefits arising from
the South Africa Agreement.

iii.Employee represents and warrants that Employee's entry into this Agreement,
and performance of services hereunder, and compliance with the terms and
conditions of this Agreement is consistent with, and does not violate, the South
Africa Agreement.

iv.Inasmuch as the South Africa Agreement is for the benefit of Employee and
RAC, with Employer having no economic or other interest therein, and, as an
accommodation to Employee, Employer is permitting Employee to provide services
under such agreement for the account and benefit of Employee and RAC, Employee
acknowledges that Employer shall have no responsibility whatsoever for the South
Africa Agreement, the performance of services thereunder, or any costs or
expenses of any kind associated with the South Africa Agreement.

v.Employee acknowledges and agrees that Paragraph 7 of this Agreement is
applicable to Employee's performance of services under the South Africa
Agreement, and accordingly Employer has the right at any time to invoke
Paragraph 7 and, in its sole and absolute discretion, to direct Employee to
cease to perform services under the South Africa Agreement and to terminate all
dealings with the South Africa Parties and their affiliates. Employer shall have
no liability to Employee, RAC or to the South Africa Parties if it invokes
Paragraph 7 and directs such cessation. Exercise of such right shall not
preclude Employer from exercising any of its other rights and remedies under
this Agreement, including without limitation under Paragraph 7.

10

--------------------------------------------------------------------------------

b.Employee has introduced to Employer an opportunity to enter into a consulting
agreement (the "Consulting Agreement") with the Aqua Caliente Band of Cahuilla
Indians (the "Tribe"),which, consistent with his prior obligations to Employer,
Employee had previously developed for his own account. Employer wishes to
acquire that opportunity and all of Employee's right title and interest therein,
and Employee, on the terms and conditions set forth herein, is willing that
Employer should do so. Accordingly, Employee and Employer agree as follows.

i.Employer acknowledges that but for Employee's entering into this Agreement,
Employer would not have the ability to enter into the Consulting Agreement,
since the availability of Employee's services to the Tribe is a key element of
the Consulting Agreement.

ii.Employee and Employer agree and acknowledge that Employer shall be under no
obligation to enter into such a Consulting Agreement, and will do so only if
Employer is able to negotiate satisfactory terms, and determines to enter into
such Agreement, in its sole and absolute discretion.

iii.In the event Employer does enter into the Consulting Agreement, it is
anticipated that the services required thereunder shall be performed by
Employer, utilizing the direct services of Employee and/or persons acting under
his direction.

iv.Employer hereby acquires all of Employee's right, title and interest in the
Consulting Agreement, Employee agrees that neither he nor any of his affiliates
will, during the term of this Agreement, enter into any agreement with the Tribe
without Employer's express written prior approval in its sole and absolute
discretion. In consideration of the foregoing, Employer agrees to pay Employee,
from time to time, as received by Employer, an amount equal to fifty percent
(50%) of the Fees (as defined) under the Consulting Agreement. As used herein,
Fees means consulting fees paid by the Tribe and actually received by Employer,
reduced only by direct, third party expenses (if any) actually paid by Employer
and not reimbursed by the Tribe. (For the avoidance of doubt, Employer and
Employee anticipate that such expenses, if any, would be minimal, but may
include expenses paid by Employer which are reimbursable by the Tribe but which
the Tribe fails to reimburse to Employer). The consideration described in this
Paragraph 21(b) shall be paid as promptly as practicable, net of all required
withholdings. For avoidance of doubt, consideration received by Employee
pursuant to this Paragraph 21(b) shall not be taken into account for purpose of
Employee's Participation in Employer's Supplemental Employee Retirement Plan or
Employer matches in Employer's Deferred Compensation Plan, to the extent such
plans remain in effect.



22.Prior Agreements.    This Agreement shall supersede and replace any and all
other employment agreements which may have been entered into by and between the
parties. Any such prior employment agreements shall be of no force and effect.

11

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, Employer and Employee have entered into this
Agreement in Las Vegas, Nevada, as of June 1, 2002.

EMPLOYEE—KEN ROSEVEAR              
 
 
 
 
 

--------------------------------------------------------------------------------

             
 
 
 
 
  EMPLOYER—MGM MIRAGE DEVELOPMENT, INC.              
 
 
 
 
  By:            

--------------------------------------------------------------------------------

   

12

--------------------------------------------------------------------------------

EXHIBIT A

        Trade secret means information, including a formula, pattern,
compilation, program, device, method, technique or process, that derives
economic value, present or potential, from not being generally known to, and not
being readily ascertainable by proper means by, other persons who can obtain any
economic value from its disclosure or use.

13

--------------------------------------------------------------------------------

EXHIBIT B

Name of Report

--------------------------------------------------------------------------------

  Generated By

--------------------------------------------------------------------------------

Including, but not limited to:    
Arrival Report
 
Room Reservation Departure Report   Room Reservation Master Gaming Report  
Casino Audit Department Financial Statement   Finance $5K Over High Action Play
Report   Casino Marketing $50K Over High Action Play Report   Casino Marketing
Collection Aging Report(s)   Collection Department Accounts Receivable Aging  
Finance Marketing Reports   Marketing Daily Player Action Report   Casino
Operations Daily Operating Report   Slot Department Database Marketing Reports  
Database Marketing

14

--------------------------------------------------------------------------------
